DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment and Response, filed 8/26/2022, have been entered.  Claims 1, 3-8, 10-19 are pending.
Priority
Receipt is acknowledged of certified copies of papers, JAPAN 2015-203482, filed 10/15/2015 required by 37 CFR 1.55. A certified English translation of foreign application JAPAN 2015-203482 filed on August 26, 2022 is also acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 5/18/2020 was acknowledged. 
Claims 12-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2020.
Claims 1, 3-8, 10-11, 18 and 19 are under current examination. 

Withdrawn-Claim Rejections - 35 USC § 102
Claims 1, 3-8, 10-11 and 19 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al (3424 Generation of BCR-ABL Reactive CD4+ T Helper Cells By reprograming and redifferentiation’, ASH 57th Annual Meeting & Exposition https://ash.confex.com/ash/2015 /webprogramscheduler/Paper78687.html, December 7, 2015) as evidenced by Miro et al (Journal of Immunology, 2006, 177: 3625–3634). Applicant submission of English translation of the priority application that fully support the claims and predates the publication date of Ueda, obviates the basis of the rejection. Therefore, previous rejection of claims is hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.
Withdrawn-Claim Rejections - 35 USC § 103
Claims 1, 3-11, 18 and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (3424 Generation of BCR-ABL Reactive CD4+ T Helper Cells By reprograming and redifferentiation’, ASH 57th Annual Meeting & Exposition https://ash.confex.com/ash/2015/ ebprogramscheduler/Paper78687.html, December 7, 2015) as evidenced by Miro et al (Journal of Immunology, 2006, 177: 3625–3634, IDS) and Nakauchi et al., WO 2013/176197 A1, published November 11, 2013, IDS,  translation in English by corresponding EP 2853590A1, published 4/1/2015, EFD 5/22/2013, IDs, art of record).  The rejection is withdrawn for the reasons discussed supra. 

Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 18 and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Ballhausen et al (J. Exp. Med. 1988, 167, 1493-1488, IDS) as evidenced by Kaneko et al (Journal of the Japanese Society for Regenerative Medicine, 2012, 11 (4), pages 379-382, abstract), Ueda et al (Proceedings of the Japanese Society for Immunology, 2014, vol. 43, page 167, 3-C-W40-4-P, IDS) and  Miro et al (Journal of Immunology, 2006, 177: 3625–3634, IDS) in view of Nakauchi et al., (WO 2013/176197 A1,or  translation in English by corresponding EP 2853590A1, published 4/1/2015, EFD 5/22/2013, IDS).  
Regarding claim 1, 19, Ballhausen et al teach method comprising inserting a CD4 gene into T cells new antigen specificity that could be imparted to said T cells (see  page 1493; pages 1497, 1498, section entitled Summary). Kaneko emphasizes that research is underway to develop a technique for inducing antigen-specific regulatory T cells from T-iPS cells based on CD4 helper T cells (see  page 65, right column, summary) , while Miro teaches CD4+ T cells can stimulate dendritic cells and IFN-gamma (abstract; page 3625, left column to right column, etc.). Ueda teaches preparing BCR-ABL specific helper T cell clones from the peripheral blood mononuclear cells of healthy individuals; that said T cell clones induce an antileukemia immune response effectively by their maturation to dendritic cells, etc.; and suggested work is underway to prepare iPS cells from said T cell clones and differentiate the same into helper T cell-like cells
The combination of references differs from the claimed invention by not explicitly disclosing T cell induced from PS cells is produced by method comprising (1) inducing CD34-positive hematopoietic progenitor cells from pluripotent stem cells; and (2) culturing the CD34-positive hematopoietic progenitor cells obtained in said Step (1), in the presence of FLT3L and IL-7.
Before the effective filing date of instant application, Nakauchi teaches T-iPS-cell-produced from a method comprising providing a CD34-positive hematopoietic stem progenitor cells from iPS cells in a media that comprises VEGF, SCF, TPO, SCF, and FLT3L, and more preferably VEGF, SCF and TPO, or VEGF, SCF and FLT3L and can include cytokines, including IL-7 to produce CD4/CD8 double negative (DN) cells (p. 10, ¶48-49).  
Regarding claim 3, Nakauchi teaches that in order to differentiate the CD4/CD8 DN cells whose T cell receptor has been stimulated into CD8 SP cells or CD4 SP cells, the stimulated CD4/CD8 DN cells are cultured in a medium containing cytokine, serum.  This medium can comprise IL_7 and IL-15, and can further be co-cultured with peripheral blood mononuclear cells (p. 12, ¶63-64).
Regarding claim 4, 18, Nakauchi teaches that the T-iPS-cell-derived CD4/CD8 DN cells can be stimulated with at least one substance selected from the group consisting of PHA, an anti-CD3 antibody, an anti-CD28 antibody.  The disclosure at p. 15, lines 25+ teaches that the cells can be stimulated with a mitogen, such as CD3 antibody, anti-CD28 antibody, phytohemagglutinin (PHA).
Regarding claim 5, Nakauchi teaches that culturing hematopoietic stem cells/progenitor cells on irradiated C3H1T1/2 cells (p. 26, ¶121).
Regarding claims 6-7, Nakauchi teaches that, “On day 14 of the culture, the TkT3V1-7-derived CD34+ hematopoietic stem/progenitor cells thus generated (T-iPS-sac cells) were transferred onto OP9 (OP9-DL1) feeder cells expressing delta-like 1.”
Regarding claim 8, Nakauchi teaches activated T cells could be genetically modified by using introduction of retroviruses (example 1). 
Regarding claims 9-10, Nakauchi teaches establishing iPS cells from human T cells having antigen specificity and a reconstituted TCR gene (Abstract; p. 2, ¶10), and that the T cell has antigen specificity (p. 4, line 5+).  Nakauchi teaches various methods of isolating human T cells that can be used to produce the iPS cell (see p. 8, ¶30+). 
It would have been obvious to the skilled artisan to combine the teaching of prior art to modify the method of transducing a CD4 gene into T cells as disclosed in Ballhausen by utilize the T cells derived from PS cells produced by the method of Nakauchi, with a reasonable expectation of success.  One of skill in the art would have been motivated to make this modification because T cells can be obtained which have the same TCR gene rearrangement pattern as the original T cell by the method and results demonstrate that CD4 can enhance T-cell responsiveness and may be crucial in the response to suboptimal levels of antigen.  See Abstract and p. 353, col. 2, last ¶. Udea provide explicit motivation for the induction of CD4+ T cells, a person skilled in the art could, use T cells from iPS cells, such as BCR-ABL-specific helper T cells, and differentiate the same into CD4+ T cells. Therefore, Absent evidence of any unexpected results one of ordinary skill in the would have been motivated in using the CD4+ T cells to activate dendritic cells as disclosed in Miro in using the prepared CD4+ T cells to treat cancer based on in view of teaching in Ueda.  Further, introducing CD4 gene using retroviral vector would be obvious in view of Nakauchi who successfully used retrovirus to introduce gene into T cells (supra). One who would practice the invention would have had reasonable expectation of success in producing induced T cells from pluripotent stem cells because prior art successfully reported producing T-iPS-cell from a method comprising providing a CD34-positive hematopoietic stem progenitor cells from iPS cells as evident from the teaching of Nakauchi. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1 and  11 remain rejected under 35 U.S.C. 103 as being unpatentable over Ballhausen et al (J. Exp. Med. 1988, 167, 1493-1488) as evidenced by Kaneko et al (Journal of the Japanese Society for Regenerative Medicine, 2012, 11 (4), pages 379-382), Ueda et al (Proceedings of the Japanese Society for Immunology, 2014, vol. 43, page 167, 3-C-W40-4-P, IDS) and  Miro et al (Journal of Immunology, 2006, 177: 3625–3634, IDS) in view of Nakauchi et al., (WO 2013/176197 EP 2853590A1, published 4/1/2015, EFD 5/22/2013, IDS,) as applied to claims 1-10 above, and further in view of Wagner et al., Cancer Immunol Immunother (2003) 52: 89–96.
The teaching of Ballhausen, Kaneko, Ueda and Nakauchi are summarized and relied upon as detailed above.  They do not explicitly teach that the lymphocytes recognize BCR/ABL (claim 11).
However, prior to the effective date of the instant invention, Wagner teaches that abl/bcr is expressed in chronic myelogenous leukemia (CML), and can represent a highly leukemia-specific antigen with potential use in immunotherapy (Abstract).  In particular, Wagner teaches that both a1bb3- and a1bb4-derived HLA-A2-binding peptides are immunogenic in vitro and can induce cytolytic CD8+ T cell responses (p. 93, col. 2); that CD4+ T cells can be sensitized against a longer a1bb3-derived peptide, which encompasses the class I epitope recognized by the CD8 cells.  	Accordingly, it would have been obvious to the skilled artisan to modify the teachings of prior art to utilize a lymphocyte recognizing BCR/ABL to produce an induced pluripotent cell, which could then be used to produce CD4 positive lymphocytes, with a reasonable expectation of success.  One of skill in the art would have been motivated to make this modification to produce lymphocytes that have the same TCR gene sequence of interest as the original lymphocyte, which could be used to test immunotherapy regimes for CML.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
	Applicant disagree with the rejection arguing that the method of the present invention is a method for inducing CD4-positive T cells, such that the CD4-positive T-cells activate dendritic cells (DCs), exhibit growth in response to antigen stimulation, and produce interferon-y (FN-y) in response to antigen stimulation. This result is achieved by introducing a CD4 gene or a gene product thereof into T cells which are induced from pluripotent stem cells by a method comprising steps (1) and (2) as claimed. Applicant argues that a person skilled in the art would not have any reason to introduce a CD4 gene or a gene product thereof into T cells and have any reasonable expectation of successfully obtaining cells which can activate dendritic cells, exhibit growth in response to antigen stimulation, and produce interferon-y (FN-y) in response to antigen stimulation. Applicant assert that Kaneko teaches away from the claimed invention because the art teaches regulatory T cells that naturally exhibits immunosuppressive effect through inactivation of dendritic cells. Applicant further argues that neither Udea nor Nakauchi cure the deficiency in the teaching of prior art. Applicant concludes that there is no basis no basis for a reasonable expectation of successfully inducing CD4+ T to activate DCs.   Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted independent claims recite one active step of introducing a CD4 gene or a gene product thereof into T cells induced from pluripotent stem cells. It is relevant to note that T cell induced from PSC is produced by a process set forth in Step (1) and (2) in claim 1 is explicitly taught by Nakauchi and Udea 2. Recitation of wherein the CD4-positive T-cells activate dendritic cells (DCs), exhibit growth in response to antigen stimulation, and produce interferon-y (FN-y) in response to antigen stimulation is not positively recited as method step and is an implicit property of T cells produced followed by introducing a CD4 gene into T cells induced from PSC. In fact, instant specification teaches bringing the CD4-positive T cells produced by the above-described method into contact with dendritic cells in vitro in the presence of an antigen(s) activates the dendritic cells (DC) (see para. 51). The specification exemplifies coculturing b3a2 peptide (SEQ ID NO: 1; ATGFKQSSKALQRPVAS), dendritic cells (DCs) and CD4-b3a2-iPST cells for 5 hours. (also see withdrawn method claim 12).  Thus, an active step of activating dendritic cells requires CD4-positive T cells produced by the method as claimed into contact with isolated dendritic cells in vitro in the presence of an antigen. Applicant in part agree that Ballhausen et al teach introducing a CD4 gene into T cells and also agree that Ueda and Nakauchi teach a method of preparing induced T cells from  iPS derived from the T cell clone. To the extent that Kaneko et al. emphasize the importance of the development of technology for inducing T cell via T-iPS cell, it is applicable to the rejection. Applicants' selective reading of Kaneko et al. ignores the teachings of the reference of Miro et al. There is no requirement for Kaneko et al. to teach that which is clearly taught by Miro et al.  The reference of Miro et al teach induction of CD69 expression on the T cells as well as production of IFN-gamma (Fig. 1C) following co-culture of CD4 T cells and immature DCs in presence of an antigen.
In response to applicant's argument that the references fail to show certain features, it is noted that the features upon which applicant relies (i.e expression of IL-12 receptor or IFN-gamma receptor in CD4+ T cells) are not required  in the rejected claim(s).  
In response to applicant’s argument there is no basis for a reasonable expectation of successfully inducing CD4+ T to activate DCs, it is noted that Miro explicitly reported bringing CD4-positive T cells into contact with isolated dendritic cells in vitro in the presence of an antigen activates dendritic cells. The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham y. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.” In the present situation, rationales A, B, E and G are applicable.. Absent evidence of any unexpected and/or superior result, it would have been prima facie obvious to a person of ordinary  to be motivated to modify the method of transducing a CD4 gene into T cells as disclosed in Ballhausen by utilizing the induced T cells derived from PS cells produced by the method of Nakauchi or Udea, with a reasonable expectation of success, to produce CD+ T cells capable of activating DCs and IFN production in response to antigen stimulation as in Miro. The claimed method was known in the art before the effective filing as indicated by Ballhausen, Ueda and Miro and Nakauchi. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teaching and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
On pages 7 and 8 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments pertaining to the teaching of Ballhausen, Udea, Miro and Nakauchi that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Examiner’s note: Should applicant provide evidence of unexpected superior result, instant obviousness rejection may be overcome, pending further consideration. 
Maintained-Double Patenting
Claims 1, 3-8, 10-11, 18 and 19 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11 of Application No. 16/494,265 (now issued as patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to overlapping subject matter.
The instant claims are directed to methods for inducing CD4-positive T cells, comprising introducing a CD4 gene or a gene product thereof into T cells induced from pluripotent stem cells.  Further embodiments recite that the T cells are induced from pluripotent stem cells by the method comprising: (1)    inducing CD34-positive hematopoietic progenitor cells from pluripotent stem cells; and (2)    culturing the CD34-positive hematopoietic progenitor cells obtained in said Step (1), in the presence of FLT3L and IL-7.  Further embodiments recite wherein the pluripotent stem cells are pluripotent stem cells having a rearranged TCR sequence of interest; wherein the pluripotent stem cells are human iPS cells induced from lymphocytes that recognize a desired antigen(s); wherein the lymphocytes that recognize a desired antigen(s) are lymphocytes that recognize BCR/ABL.
	The ‘265 application is directed to the production of helper T cells, comprising (i)    culturing T cells, which have been induced from pluripotent stem cells and into which a CD4 gene or a gene product thereof has been introduced, in a medium containing IL-2 and IL-15; and (ii)    isolating CD40L-highly expressing T cells from cells obtained in Step (i), wherein he T cells have been induced from the pluripotent stem cells by a method comprising:
(1)    inducing CD34-positive hematopoietic progenitor cells from pluripotent stem cells; and
(2)    culturing CD34-positive hematopoietic progenitor cells obtained in Step (1), in the presence of FLT3L and IL-7.  Specific embodiments of the ‘265 claims recite that the CD4 gene has been introduced using a retrovirus vector (claim 8); wherein the pluripotent stem cells are pluripotent stem cells having a rearranged TCR sequence of interest (claim 9); wherein the pluripotent stem cells are human iPS cells induced from lymphocytes that recognize a desired antigen(s) (claim 10); wherein the lymphocytes that recognize a desired antigen(s) are lymphocytes that recognize BCR/ABL (claim 11).
	Thus, both sets of claims recite the same method steps to produce the T cells with the same culture conditions.  Both sets of claims recite that the T cells comprise a CD4 gene or gene product, and that the pluripotent stem cells are induced from lymphocytes that recognize BCR/ABL.  Accordingly, the ‘265 claims anticipate the instant claims.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to arguments
ODP.  Applicants argue that the present application has an international filing date of October 14, 2016, whereas the ‘265 application has an international filing date of March 13, 2018.  Thus because the present application has an earlier effective filing date than the ‘265 application, and the withdrawal of the outstanding rejection under 35 USC §103, the provisional double patenting is the only remaining rejection in the case and should be withdrawn.
These arguments have been considered but are not persuasive.  It is noted that ‘265 is issued as patent and a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and application 16/494,265. Thus the rejection is maintained.

  Accordingly, the rejection is maintained. 

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632